DETAILED ACTION
This action is responsive to communications: RCE filed on 3/5/2021. 
Claims 2 – 4, 6 – 18, 21 – 24 are pending in the case. Claims 21 and 11 are independent. Claims 2 – 4, 6 – 10, 21 – 24 elected for examination at this time.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/5/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 4, 6 – 10, 21 – 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sada et al. (US 20130330693 A1), and further in view of Sundquist et al. (US 20170046967 A1) and Hightower et al. (US 20060281061 A1) [as cited by Applicant]. 
Regarding claim 21, Sada et al. teach accessing, by at least one player on a sports team, a client-server computer system; selecting, by the at least one player, from the client-server computer system, a drill from a list of pre-selected drills (Figs 16A and 16B);
Sada et al. teach starting, by the client-server computer system, the drill session (paragraph block(s) 0070).
Sada et al. do not explicitly teach finding, by the client-server computer system, a drill session having a list of information, where the drill session is associated with a selected drill and the at least one player, and where the list of information comprises the data relating to at least one tendency of the at least one opponent of the sports team; retrieving, by the system, a plurality of components of the drill session based on the list of information; assembling, by the client-server computer system, the drill session from the plurality of components, where the drill session comprises a plurality of drill animations; and selecting, via weighted-randomization, a drill animation from the plurality of drill animations, where the weighted-randomization is weighted based on the data relating to the at least one tendency of the opponent of the sports team
Sundquist et al. teach finding, by the client-server computer system, a drill session having a list of information, where the drill session is associated with a selected drill and the at least one player, and where the list of information comprises the data relating to at least one tendency of the at least one opponent of the sports team; retrieving, by the system, a plurality of components of the drill session based on the list of information; assembling, by the client-server computer system, the drill session from the plurality of components, where the drill session comprises a plurality of drill animations (paragraph block(s) 0090 and 0091); and
Sundquist et al. teach selecting, via weighted-randomization, a drill animation from the plurality of drill animations, where the weighted-randomization is weighted based on the data relating to the at least one tendency of the opponent of the sports team (paragraph block(s) 0104 and 0105).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Sada et al. with the teachings of Sundquist et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (sports training systems are known to break sessions up into segments so that they can be mixed and matched based on user performance in real-time), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Sada et al. and Sundquist et al. do not explicitly teach obtaining schedule data from a schedule keeping module on the client-server computer system; and obtaining, based on the schedule data, data relating to at least one tendency of at least one opponent of the sports team;  
Hightower et al. teach obtaining schedule data from a schedule keeping module on the client-server computer system; and obtaining, based on the schedule data, data relating to at least one tendency of at least one opponent of the sports team (paragraph block(s) 0032 – 0034, 0075, and 0079); 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Hightower et al. with the teachings of Sada et al. and Sundquist et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (sports training systems are known to store electronic playbooks for better skills absorption and training), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claim 2, Sada et al. teach further comprising displaying, to the at least one player, a set of instructions of how to perform the drill (paragraph block(s) 0029).

Regarding claim 3, Sada et al. teach wherein the list of information further comprises: a level indicator corresponding to a predetermined amount of levels; and a count of how many times the player has performed the drill or any combination thereof (paragraph block(s) 0022, 0073,  and 0109)
 Sada et al. do not explicitly teach wherein the list of information further comprises: a unique session ID; a drill type; a player position for the player; a baseline session flag. 
Sundquist et al. teach wherein the list of information further comprises: a unique session ID; a drill type; a player position for the player; a baseline session flag (paragraph block(s) 0035 and 0036)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Sada et al. with the teachings of Sundquist et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (sports training systems are known to break sessions up into segments so that they can be mixed and matched based on user performance in real-time), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claim 4, Sada et al. teach further comprising the steps of: displaying, to the at least one player, a selected drill animation for a predetermined amount of time; presenting, by the client-server computer system, a question pertaining to a drill animation to the at least one player; selecting, by the at least one player, an answer to the question; and determining, by the client-server computer system, whether the answer is a correct response to the question (paragraph block(s) 0016 and 0024).

Regarding claim 6, Sada et al. teach wherein the steps of displaying and presenting are performed simultaneously (paragraph block(s) 0024, 0028 and 0029).

Regarding claim 7, Sada et al. teach further comprising the steps of: recording, by the system, that a correct response was selected; calculating, by the system, a running grade for the drill session; saving, by the system, the running grade, a position of the at least one player, a drill type, a count, the correct response, and a selected answer; and checking, by the system, whether the running grade qualifies the at least one player to enter a different level (paragraph block(s) 0082, 0106 and 0112).

Regarding claim 8, Sada et al. teach further comprising the step of: increasing, by the system, a level of the at least one player (paragraph block(s) 0082 and 0106).

Regarding claim 9, Sada et al. teach further comprising the step of: decreasing, by the system, a level of the at least one player (paragraph block(s) 0106 and 0118).

Regarding claim 10, Sada et al. teach where whether the running grade qualifies the at least one player to enter a different level is based on a likelihood that the at least one player selects the correct response to the question and wherein a maximum level corresponds to a maximum likelihood that the at least one player will select the correct response to the question (paragraph block(s) 0073 and 0074).

Regarding claim 22, Sada et al. do not explicitly teach where the data relating to the at least one tendency of the at least one opponent of the sports team comprises: data relating to offensive strategies of the at least one opponent; data relating to formations used by the at least one opponent; data relating to plays used by the at least one opponent; data relating to a frequency of any of the foregoing; data relating to an effectiveness of any of the foregoing; or any combination thereof
Sundquist et al. teach where the data relating to the at least one tendency of the at least one opponent of the sports team comprises: data relating to offensive strategies of the at least one opponent; data relating to formations used by the at least one opponent; data relating to plays used by the at least one opponent; data relating to a frequency of any of the foregoing; data relating to an effectiveness of any of the foregoing; or any combination thereof (paragraph block(s) 0112 and 0114).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Sada et al. with the teachings of Sundquist et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (sports training systems are known to break sessions up into segments so that they can be mixed and matched based on user performance in real-time), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claim 23, Sada et al. do not explicitly teach where the data relating to the at least one tendency of the at least one opponent of the sports team comprises notes, graphic aids, or any combination thereof
Sundquist et al. teach where the data relating to the at least one tendency of the at least one opponent of the sports team comprises notes, graphic aids, or any combination thereof (paragraph block(s) 0112 and 0114).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Sada et al. with the teachings of Sundquist et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (sports training systems are known to break sessions up into segments so that they can be mixed and matched based on user performance in real-time), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claim 24, Sada et al. do not explicitly teach further comprising, by at least one coach on the sports team, inputting, into the schedule keeping module on the client-server computer system, the data relating to the at least one tendency of the opponent of the sports team
Sundquist et al. teach further comprising, by at least one coach on the sports team, inputting, into the schedule keeping module on the client-server computer system, the data relating to the at least one tendency of the opponent of the sports team (paragraph block(s) 0112 and 0114).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Sada et al. with the teachings of Sundquist et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (sports training systems are known to break sessions up into segments so that they can be mixed and matched based on user performance in real-time), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Response to Arguments
Applicant's arguments filed 3/5/2021 have been fully considered but they are not persuasive.
Applicant argues that the references do not teach selecting, via weighted-randomization, a drill animation from the plurality of drill animations, where the weighted-randomization is weighted based on the data relating to the at least one tendency of the opponent of the sports team
Sundquist et al. teach, each node 1002 (simulated player) has associated with it, for the duration of each animation segment, an "awareness" value 1014. The awareness value can be selected to be covariant with a simulated player's unobstructed view of the player and/or the play object, where the better the view, the faster the response of the simulated entity to player/play object actions. In an American football example, varying simulated player awareness that results from whether the simulated player is animated to be "looking into the backfield" or animated to be "looking at the receiver" (or obstructed by simulated linemen) creates a realistic randomization that, when combined with a player "responsiveness" attribute, tends to more realistically simulate the play of particular positions and/or individuals (as AI). Locations of simulated teammates and simulated opponent team members on a practice field at each time step or decision point are probabilistically determined according to the Bayesian network 1004 responsive to variables including respective (team and opponent) called plays, respective previous location paths, a plurality of physical attributes of each simulated teammate and opponent team player, a latent randomization variable, detected ball position, and detected player perspective. Optionally, the plurality of physical attributes can be transformed into a hidden physical asset variable (paragraph block(s) 0104 and 0105).
Applicant is reminded that a reference is valid for all that it teaches including nonpreferred embodiments. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP 2123). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN HILLERY whose telephone number is (571)272-4091.  The examiner can normally be reached on M-F 10:30 am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DMITRY SUHOL can be reached on (571)272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN HILLERY/Primary Examiner, Art Unit 3715